Citation Nr: 1037214	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and T.D.

ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION


The Veteran served on active duty from May 1944 to March 1946.  
He died in April 2000.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 Decision Review Officer's 
decision, and a September 2003 rating decision, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board issued a decision in July 2005, which reopened and 
denied the appellant's claim for service connection for the cause 
of the Veteran's death, as well as denied her claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  She 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  

In March 2007, her representative and VA's Office of General 
Counsel (representing the Secretary of VA), filed a joint motion 
requesting that the Court vacate the July 2005 Board's decision 
which denied the appellant's claims, and remand the case for 
readjudication in compliance with directives specified.  The 
Court issued an Order in March 2007, granting the joint motion 
and returned the case to the Board.  

Subsequently, in a March 2008 decision, the Board again denied 
service connection for the cause of the Veteran's death, and 
denied entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The 
appellant again appealed to the Court.  In an October 2009 
memorandum decision, the Court set aside the Board's March 2008 
decision and remanded the matter for further proceedings 
consistent with its decision.  Specifically, the Court found that 
the Board's statement of reasons and bases was insufficient in 
the March 2008 decision.  

In April 2010, the Board remanded the case to the RO for further 
evidentiary development.  The requested development has been 
accomplished and the case has been returned to the Board for 
appellate review.  

The Board notes that the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge at the RO in 
August 2002.  In a subsequent October 2004 VA Form 9 she 
requested a hearing before a Veterans Law Judge in Washington, 
DC.  The hearing was scheduled for February 15, 2005.  In a 
signed statement dated January 27, 2005, the appellant indicated 
that she desired to cancel her personal hearing.  As such, the 
request is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2000; the death certificate lists 
the immediate cause of death as cardiac arrest, due to or the 
consequence of pneumonia, and head and neck cancer.  Chronic 
obstructive pulmonary disease (COPD) was listed as another 
significant condition contributing to death but not related 
thereto.  Tobacco use was also noted to have contributed to the 
Veteran's death.  



2.  At the time of the Veteran's death, service connection had 
been established for PTSD rated as 70 percent disabling from 
January 1999 and an appendectomy scar rated as noncompensable 
from March 1946.  A total rating for compensation purposes based 
on individual unemployability had been awarded effective from 
January 1999.  

3.  The most probative evidence shows that a service-connected 
disability was not either the principal or a contributory cause 
of the Veteran's death.

4.  The most probative evidence indicates that the Veteran's 
tobacco use and nicotine dependence was not proximately due to or 
aggravated by his service-connected PTSD.

5.  The Veteran was not in receipt of, or entitled to receive, 
compensation for any service-connected disability that was rated 
totally disabling for a period of at least five years from the 
date of his discharge from active duty.  

6.  At the time of his death, the Veteran was not in receipt of, 
or entitled to receive, compensation for any service-connected 
disability that was rated totally disabling for a period of 10 
years immediately preceding his death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2009); 
VAOPGCPREC 6-2003 (October 28, 2003).  

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.22, 3.102, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In January 2001, July 2003 and December 2003 letters, the 
appellant was provided notice regarding what information and 
evidence is needed to substantiate a claim for service connection 
for the cause of the veteran's death and entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318, as well as what information 
and evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need to advise VA 
of, or submit any further medical evidence relevant to, the 
claims.  

The VCAA notice letters failed to discuss the law pertaining to 
the assignment of an effective date in compliance with 
Dingess/Hartman.  The Board finds that this omission was not 
prejudicial because the preponderance of the evidence is against 
the claims and no effective date will be assigned.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  See also Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).

Additionally, the Board finds that any deficiency with respect to 
the timing of the notice provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the appellant 
was fully informed of the evidence that was needed to support the 
claim.  Moreover, following the notices, the RO readjudicated the 
appeal, most recently in a July 2010 Supplemental Statement of 
the Case.  Thus, the Board concludes that there is no prejudice 
to the appellant due to any defect in the timing of the notices 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or a supplemental statement of the case is sufficient 
to cure a timing defect).  In fact, the neither the Court nor the 
appellant's attorney identified any duty to notify deficiencies.  
Accordingly, the Board finds that the duty to notify provisions 
have been satisfactorily met.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
the relevant VA opinions, and the appellant's statements and 
personal hearing testimony.  The VA opinion reports are adequate, 
as they were predicated on the pertinent evidence of record and 
provided a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Consequently, the Board finds that VA's duty to assist has also 
been met in this case.  

As discussed, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate the claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the appellant had 
knowledge of what was needed to substantiate the claims, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering the matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  



Legal Criteria

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  Service connection 
also is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Certain chronic conditions will be presumed to have been incurred 
or aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  This presumption, 
however, is rebuttable by probative evidence to the contrary.  

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) 
(2009).  For a service-connected disability to be considered the 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2009).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (2009).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury that primarily caused death.  
38 C.F.R. § 3.312(c)(3) (2009).  There are primary causes of 
death, which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service- connected condition was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4) (2009).

DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected, even though the veteran 
died of nonservice-connected causes, if the veteran's death was 
not the result of his or her own willful misconduct and at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for a service-connected disability that was 
rated by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated totally 
disabling continuously since the veteran's release from active 
duty, and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately preceding 
death if the veteran was a former prisoner of war who died after 
September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Factual Background

VA examinations in September 1946, November 1947, October 1949, 
October 1950, November 1954, November 1956, and January 1959 were 
negative for heart disease, lung disease, or cancer.  October 
1947 and March 1952 VA hospitalization reports were similarly 
negative.  

The evidence of record shows that the Veteran suffered a mild 
myocardial infarction in 1988; this fact was noted in a February 
1996 VA heart examination report, in which the Veteran was 
diagnosed with coronary artery disease (CAD) with status post 
myocardial infarction and functional Class I angina by history.  
A March 1996 VA medical memorandum found that the Veteran's CAD 
was not attributable to nervous factors.  The examiner 
specifically opined that the 1988 mild myocardial infarction was 
not the result of PTSD/anxiety disorder and there were no 
neurological problems found that could be related to PTSD/anxiety 
disorder.  

In addition, the evidence of record also reveals a diagnosis of 
chronic obstructive pulmonary disease (COPD), as indicated in 
February 1996 chest x-rays.  The medical evidence also showed 
treatment for head and neck cancer in 2000.  That condition was 
treated by M. K. Z., M.D., who submitted a statement dated in 
June 2000 asserting that the Veteran's death was not related to 
his cancer, but rather was due to his continued weakened medical 
condition complicated by PTSD and the deterioration of his 
cardiopulmonary system.  In correspondence dated in August 2000, 
Dr. Z. opined that it was at least possible that the disability 
causing or contributing to the Veteran's death was PTSD, which 
began or worsened during his military service.  

A July 2001 VA examination report indicated that the Veteran had 
been admitted to the hospital with pneumonia, which resulted in 
respiratory arrest.  Cardiac arrest was noted subsequent to the 
respiratory failure as a result of pneumonia.  The examiner 
opined that cardiac arrest was not related to PTSD and further, 
that the Veteran had severe hypoxia as a result of pneumonia, 
which was the terminal event leading to cardiac arrest.  

The Veteran's death certificate revealed that he died in April 
2000.  The immediate cause of death was cardiac arrest due to 
pneumonia and head and neck cancer.  COPD was listed as a 
significant condition contributing to death but not related to 
it.  The death certificate also indicated that tobacco use 
contributed to the Veteran's death.  

A December 2003 letter written by L. D. B., M.D. opined that the 
Veteran's service-connected PTSD led to a smoking habit, which in 
turn contributed to his death.  

A January 2004 VA medical opinion considered and rejected the 
possibility of a relationship between the Veteran's PTSD and his 
nicotine addiction.  The physician noted that a medical library 
literature search was done to seek literature that would indicate 
that PTSD caused the use of tobacco products.  Seven articles 
addressed the topic but none of them demonstrated that PTSD 
caused nicotine dependence.  

In a statement dated in July 2007, a private physician opined 
that the Veteran began smoking, and became addicted to smoking, 
as a result of his service-connected PTSD.  The opining physician 
indicated that he had reviewed the Veteran's "medical and 
Department of Veterans Affairs records."  

In a June 2010 addendum statement, the VA psychiatrist that 
provided the January 2004 opinion indicated that he again 
conducted a thorough search of the medical journals to see if 
there were any articles or abstracts that showed that there was a 
relationship between PTSD and nicotine dependence.  The search 
was negative.  Therefore, he again concluded that PTSD has not 
been established as causing nicotine dependence.  In a later 
dated June 2010 opinion, the VA psychiatrist stated that it was 
not scientifically possible to conclude that PTSD caused nicotine 
dependence.  The VA psychiatrist noted that his opinion remained 
the same, namely that "PTSD does not cause nicotine 
dependence."



Analysis

Service Connection for the Cause of the Veteran's Death

Based on the relevant evidence of record, the Board finds that 
the most probative evidence is against the claim for service 
connection for the cause of the Veteran's death.  Hence, the 
claim may not be granted.  

The Veteran's service medical records do not show that he was 
treated for a cardiovascular or respiratory disability during his 
service, nor did he have any related complaints during his 
military service.  The Board also points out that the Veteran's 
separation examination and related chest x-ray were normal.  See 
38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312.  
Rather, competent clinical evidence of record establishes that a 
cardiac disability, pulmonary disability, and head and neck 
cancer were initially demonstrated decades after the Veteran's 
discharge from military service.  The Board notes that, in the 
absence of a demonstration of continuity of symptomatology, the 
initial manifestation and diagnosis of a disability years after 
service is too remote from service to be reasonably related to 
service.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology after service).  See 
also 38 C.F.R. §§ 3.307, 3.309; Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Veteran was service-connected for PTSD and an appendectomy 
scar at the time of his death.  The appellant has not alleged, 
nor demonstrated by competent evidence, that the service-
connected scar caused or contributed substantially to cause the 
Veteran's death.  The Board acknowledges Dr. Z.'s August 2000 
opinion that it was "at least possible" that PTSD caused or 
contributed to the Veteran's death, and that, in a May 2003 
communication he stated that it was "at least as likely as not" 
that the PTSD led to the Veteran's death.  However, in the 
absence of any accompanying rationale, the Board finds that Dr. 
Z.'s opinions lack probative value.  See Madden v. Gober, 125 
F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering 
a decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  See also Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).  

In contrast, a July 2001 VA medical opinion concluded that that 
the Veteran's fatal cardiac arrest was not related to PTSD.  He 
explained that the cardiac arrest was subsequent to a respiratory 
failure which resulted from pneumonia.  Moreover, the July 2001 
VA opinion offered an alternative cause of the Veteran's death, 
specifically, severe hypoxia brought on by the pneumonia.  
Additionally, the VA examiner reviewed the Veteran's entire 
claims folder prior to finding that it was unlikely that the 
Veteran's fatal cardiac arrest was not related to his military 
service.  In short, the July 2001 VA examiner's opinion has 
significant probative weight since it was based on a review of 
the complete record, including the appellant's assertions and the 
Veteran's medical history.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); see also, Winsett v. West, 11 Vet. App. 420, 424-25 
(1998) (holding that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among multiple 
medical opinions in a case, and to state reasons or bases for 
favoring one opinion over another); Bloom v. West, 12 Vet. App. 
185, 187 (1999) (holding that the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion.").  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran's service-
connected PTSD itself was either the principal or a contributory 
cause of his death.  In the alternative, the appellant also 
contends that the Veteran's service-connected PTSD led to 
nicotine dependence, which in turn weakened his heart and lungs, 
ultimately causing his death.  

With respect to the appellant's contentions with respect to 
nicotine dependency, VA issued an implementing regulation 38 
C.F.R. § 3.300 in April 2001, reflecting the statutory provision 
that a disability or death will not be service connected on the 
basis that it resulted from injury or disease attributable to a 
veteran's use of tobacco products during service.  See 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300 (2009).  Service connection, 
however, is not precluded where the disability or death resulted 
from a disease or injury that is otherwise shown to have been 
incurred or aggravated during service.  38 C.F.R. § 3.300 (2009).  
For purposes of this section, "otherwise shown" means that the 
disability or death can be service-connected on some basis other 
than the veteran's use of tobacco products during service.  38 
C.F.R. § 3.300 (2009).

In VAOGCPREC 6-2003 (October 28, 2003), the General Counsel 
determined that neither 38 U.S.C. § 1103(a) nor VA's implementing 
regulations at 38 C.F.R. § 3.300 bar a finding of secondary 
service connection for a disability related to the veteran's use 
of tobacco products after the veteran's service, where that 
disability is proximately due to a service-connected disability 
that is not service-connected on the basis of being attributable 
to the veteran's use of tobacco products during service.  The 
General Counsel further held that adjudicators must resolve 
(1) whether the service-connected disability caused the veteran 
to use tobacco products after service; (2) if so, whether the use 
of tobacco products as a result of the service-connected 
disability was a substantial factor in causing a secondary 
disability; and (3) whether the secondary disability would not 
have occurred but for the use of tobacco products caused by the 
service-connected disability.  If these questions are answered in 
the affirmative, the secondary disability may be service-
connected.  VAOGCPREC 6- 2003 (October 28, 2003).  

In the instant case, the appellant filed her claim in December 
2003.  Thus, the holdings in VAOPGCPREC 6-2003 are applicable.  
However, her claim fails to satisfy the three-pronged test 
delineated above.  A December 2003 letter from Dr. B., and a July 
2007 letter from G.L.W., M.D., assert that the Veteran's service-
connected PTSD led to his nicotine addiction.  However, neither 
physician provides a rationale for this conclusion, despite a 
review of the Veteran's medical records.  They also do not cite 
to, or provide any pertinent studies supporting their 
conclusions.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) 
(the Board is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
See also Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the 
presumption of credibility is not found to "arise" or apply to a 
statement of a physician based on a factual premise or history as 
related by the veteran).  Additionally, neither physician has 
provided any clinical records showing that the Veteran, in fact, 
started smoking after his military service and/or in response to 
the stress related to his PTSD - or even that the Veteran 
reported this fact to them during one of their clinical 
assessments over the years.  As such, their opinions are premised 
on an unsupported factual basis and hence are speculative in 
nature.  Therefore, they are of limited probative value.  
Significantly, the Board observes that upon VA PTSD examinations 
in February 1996, January 1999 and July 1999, the Veteran did not 
report that he smoked due to his PTSD or that he became addicted 
to nicotine after his military service.  Additionally, nicotine 
dependence was not listed as a diagnosis after any of those 
evaluations.  In fact, smoking is not mentioned at all.  

Conversely, a January 2004 VA opinion found that the Veteran's 
PTSD was not causally related to his use tobacco products after 
military service.  The VA examiner explained that a search of the 
relevant medical literature found that there were no studies of 
record to support the conclusion that PTSD was causally related 
to the development of nicotine dependence.  The physician 
repeated his research six years later in June 2010 and again 
found no supporting evidence for the conclusion that there is a 
causal relationship between PTSD and nicotine dependence.  Based 
on this lack of supporting evidence, he confirmed his opinion 
that PTSD does not cause nicotine dependence.  The Board finds 
that this opinion (and its addendum) has greater probative weight 
than the opinions provided by Dr. B. and Dr. W. because it was 
based on a review of the relevant medical literature.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The January 2004 
VA medical opinion and June 2010 addendum have a factual 
foundation and are not predicated on unestablished facts or mere 
allegations.  See Owens v. Brown, 7 Vet. App. 429 (1995); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).

In addition, the evidence of record also fails to demonstrate 
that the secondary disability (in this case, cardiopulmonary 
complications) would not have occurred but for the use of tobacco 
products.  The Board acknowledges that, as pointed out in the 
Joint Motion, the death certificate noted that tobacco use 
contributed to the Veteran's death.  However, as previously 
demonstrated, the medical evidence of record indicates that the 
Veteran's death from cardiac arrest was due to severe hypoxia as 
a result of pneumonia, as confirmed by the July 2001 VA examiner.  
Further, while a December 2003 letter written by Dr. B. stated 
that the Veteran expired "due to cancer of the head and neck with 
metastasis secondary to his smoking," this conclusion conflicts 
with a June 2000 treatment record written by Dr. Z., which 
indicated that there was no evidence of recurrent or metastatic 
carcinoma following surgery and external radiation therapy.  
Again, even if cancer was the cause of death, there is no 
evidence to show that such cancer would not have occurred but for 
the Veteran's tobacco use.  

In sum, the Board concludes that the preponderance of the 
evidence is against the appellant's claim.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Hence, it 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  In this regard, the Board observes 
that the appellant's assertions of a relationship between the 
Veteran's service and his death, as well as the relationship 
between his PTSD and the development of nicotine dependence and 
its related disabilities, but she is not shown to possess the 
requisite training or credentials needed to render a competent 
opinion as to medical causation.  As such, her lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

DIC Benefits Pursuant to 38 U.S.C.A. § 1318

The appellant also seeks VA dependency and indemnity compensation 
benefits (DIC), which may be awarded to a surviving spouse upon 
the service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a) (2009).

The record here indicates that the Veteran was discharged from 
active service in March 1946.  In a March 1946 rating decision, 
service connection was awarded for psychoneurosis, anxiety type, 
encephalopathy, and a healed appendectomy scar.  A combined 100 
percent rating was assigned from March 1946 to provide for a 
period of convalescence.  

Throughout the Veteran's lifetime his disability rating for 
anxiety reaction was reduced as follows:  in an October 1946 
rating decision, 60 percent disabling from December 1946; in an 
October 1949 rating decision, 50 percent disabling from December 
1949 (note: the Veteran's disability was recharacterized as 
anxiety reaction); in a December 1954 rating decision, 30 percent 
disabling from February 1955; in a December 1956 rating decision, 
10 percent disabling from February 1957; and in a February 1959 
rating decision, it was reduced to noncompensable from November 
1958.  

The noncompensable rating was in effect from November 1958 until 
1995, when the veteran sought an increased rating.  In a March 
1996 rating decision, the Veteran's anxiety reaction was 
reclassified as PTSD and a 30 percent evaluation was assigned, 
effective November 1995.  In a January 1999 rating decision, the 
Veteran's PTSD disability rating was increased to 50 percent 
disabling effective January 1999.  In November 1999, the RO 
increased the Veteran's PTSD rating to 70 percent disabling 
effective January 1999 and awarded a total disability rating 
based on individual unemployability due to service-connected 
disabilities, also effective January 1999.  

In April 2000, the Veteran died from cardiac arrest due to or as 
a consequence of pneumonia, due to or a consequence of head and 
neck cancer.  COPD and tobacco use were listed as contributing to 
the Veteran's death.  During his lifetime, the Veteran did not 
receive an award of service connection for any disabilities other 
than PTSD (previously characterized as anxiety reaction) and a 
healed appendectomy scar, including the terminal disorders.  

Based on the above, it is clear that the Veteran was not rated as 
totally disabled due to service-connected disability for 10 years 
prior to his death, or continuously since discharge from service 
and for at least five years immediately preceding death.  
Additionally, the Veteran was not a former prisoner of war who 
died after September 30, 1999, and there has been no allegation 
of clear and unmistakable error in any rating adjudication during 
the Veteran's lifetime.  38 C.F.R. § 3.22(b) (2009).  As such, 
the Board finds that the criteria set forth under 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22 have not been satisfied.  Moreover, VA 
has established that "hypothetical entitlement" is not a viable 
basis for establishing benefits under either 38 U.S.C.A. § 
1311(a)(2) or 38 U.S.C.A. § 1318.  

For these reasons, there is no legal basis for entitlement to DIC 
under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  The Board sympathizes with the appellant's 
circumstances, but is obligated to decide cases based on the 
evidence before it.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994) (holding that the Board is bound by the law and is without 
authority to grant benefits on an equitable basis).  




ORDER

Service connection for the cause of the Veteran's death is 
denied.  

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002) is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


